Exhibit 99.3 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Nine Months Ended September 30, 2010 Consolidated Statements of Operations (Unaudited; in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, REVENUES: Minimum rents $ Percentage rents Other rents Tenant reimbursements Management, development and leasing fees Other Total revenues EXPENSES: Property operating Depreciation and amortization Real estate taxes Maintenance and repairs General and administrative Loss on impairment of real estate - - - Other Total expenses Income from operations Interest and other income Interest expense ) Loss on impairment of investments - ) - ) Gain on sales of real estate assets Equity in earnings (losses) of unconsolidated affiliates ) ) Income tax benefit Income from continuing operations Operating income (loss) of discontinued operations 69 15 ) Gain (loss) on discontinued operations - 10 - ) Net income Net income attributable to noncontrolling interests in: Operating partnership ) Other consolidated subsidiaries ) Net income attributable to the Company Preferred dividends ) Net income attributable to common shareholders $ Basic per share data attributable to common shareholders: Income from continuing operations, net of preferred dividends $ Discontinued operations - Net income attributable to common shareholders $ Weighted average common shares outstanding Diluted per share data attributable to common shareholders: Income from continuing operations, net of preferred dividends $ Discontinued operations - Net income attributable to common shareholders $ Weighted average common and potential dilutive common shares outstanding Amounts attributable to common shareholders: Income from continuing operations, net of preferred dividends $ Discontinued operations 80 18 ) Net income attributable to common shareholders $ 1 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Nine Months Ended September 30, 2010 The Company's calculation of FFO allocable to Company shareholders is as follows (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, Net income attributable to common shareholders $ Noncontrolling interest in income of operating partnership Depreciation and amortization expense of: Consolidated properties Unconsolidated affiliates Discontinued operations 19 63 Non-real estate assets ) Noncontrolling interests' share of depreciation and amortization ) Gain (loss) on discontinued operations - ) - 62 Funds from operations of the operating partnership Loss on impairment of real estate - - - Funds from operations of the operating partnership, excluding loss on impairment of real estate $ Funds from operations per diluted share $ Loss on impairment of real estate per diluted share (1) - - - Funds from operations, excluding loss on impairment of real estate, per diluted share $ Weighted average common and potential dilutive common shares outstanding with operating partnership units fully converted Reconciliation of FFO of the operating partnership to FFO allocable to Company shareholders: Funds from operations of the operating partnership $ Percentage allocable to Company shareholders (2) % Funds from operations allocable to Company shareholders $ Funds from operations of the operating partnership, excluding loss on impairment of real estate $ Percentage allocable to common shareholders (2) % Funds from operations allocable to Company shareholders, excluding loss on impairment of real estate $ Diluted per share amount presented for reconciliation purposes may differ from actual diluted per share amount due to rounding. Represents the weighted average number of common shares outstanding for the period divided by the sum of the weighted average number of common shares and the weighted average number of operating partnership units outstanding during the period.See the reconciliation of shares and operating partnership units on page 5. 2 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Nine Months Ended September 30, 2010 SUPPLEMENTAL FFO INFORMATION (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Lease termination fees $ Lease termination fees per share $
